     Case 2:19-cv-10645-PSG-KS Document 21 Filed 12/27/19 Page 1 of 2 Page ID #:107




 1    CALEB R. TROTTER, Cal. Bar No. 305195
 2    Email: CTrotter@pacificlegal.org
      930 G Street
 3    Sacramento, California 95814
 4    Telephone: (916) 419-7111
      Facsimile: (916) 419-7747
 5    JAMES M. MANLEY, Ariz. Bar No. 031820*
 6    Email: JManley@pacificlegal.org
      Pacific Legal Foundation
 7
      3217 E. Shea Blvd. # 108
 8    Phoenix, Arizona 85028
 9    Telephone: (916) 419-7111
      Facsimile: (916) 419-7747
10    *Pro Hac Vice Pending
11    Attorneys for Plaintiffs American Society of Journalists and Authors, Inc.
12    and National Press Photographers Association
13
                               UNITED STATES DISTRICT COURT
14
                              CENTRAL DISTRICT OF CALIFORNIA
15
                                    WESTERN DIVISION
16
                                          )         Case No.: 2:19-cv-10645-PSG-KS
17                                        )
      AMERICAN SOCIETY OF                 )
18    JOURNALISTS AND AUTHORS,            )          NOTICE OF WITHDRAWAL
      INC. and NATIONAL PRESS             )
19                                        )
      PHOTOGRAPHERS ASSOCIATION, )
20                                        )
                    Plaintiffs,           )
21                                        )
                                          )
22          v.                            )
                                          )
23                                        )
      XAVIER BECERRA, in his official     )
24    capacity as Attorney General of the )
      State of California,                )
25                                        )
                                          )
26                 Defendant.             )
27
28
      ______________________________________________________________________________
       Notice of Withdrawal                  -1-             Case No.: 2:19-cv-10645-PSG-KS
     Case 2:19-cv-10645-PSG-KS Document 21 Filed 12/27/19 Page 2 of 2 Page ID #:108



 1           Plaintiffs, under the Clerk of the Court’s discretion, request to withdraw the
 2    declarations in support of motion for preliminary injunction filed on
 3    December 20, 2019 (Docket Nos. 13–17). Notice is hereby provided that Plaintiffs
 4    will re-file the correct versions of the declarations in support of its Motion for
 5    Preliminary Injunction.
 6
 7    DATED: December 27, 2019.
 8                                           Respectfully submitted,
 9
10                                           By     /s/ Caleb R. Trotter
11                                                   CALEB R. TROTTER

12                                           CALEB R. TROTTER
                                             (Cal. Bar No. 305195)
13                                           Pacific Legal Foundation
                                             930 G Street
14                                           Sacramento, California 95814
15                                           Telephone: (916) 419-7111
                                             Facsimile: (916) 419-7747
16                                           Email: CTrotter@pacificlegal.org
17                                           JAMES M. MANLEY
18                                           (Ariz. Bar No. 031820*)
                                             Pacific Legal Foundation
19                                           3241 E. Shea Blvd. #108
20                                           Phoenix, Arizona 85028
                                             Telephone: (916) 419-7111
21                                           Facsimile: (916) 419-7747
                                             Email: JManley@pacificlegal.org
22                                           *Pro Hac Vice Pending
23
                                             Attorneys for Plaintiffs American Society of
24
                                             Journalists and Authors, Inc., and National
25                                           Press Photographers Association
26
27
28

      ______________________________________________________________________________
       Notice of Withdrawal                  -2-              Case No.: 2:19-cv-10645-PSG-KS
